              Case 1:19-cv-01530-BAM Document 16 Filed 06/23/20 Page 1 of 3


     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                    )   Case No. 1:19-CV-1530
     Tenee Danise Criton,                             )
10                                                    )   STIPULATION AND
                    Plaintiff,                        )   ORDER FOR EXTENSION OF TIME
11                                                    )
            vs.                                       )
12                                                    )
     ANDREW SAUL,                                     )
13   Commissioner of Social Security,                 )
                                                      )
14                                                    )
                    Defendant.                        )
15
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
19   from July 17, 2020 to August 17, 2020, for Plaintiff to serve on defendant with PLAINTIFF’S
20   OPENING BRIEF . All other dates in the Court’s Scheduling Order shall be extended
21   accordingly.
22          This is Plaintiff’s second request for an extension of time but first request for this task.
23   Good cause exists for this request. Due to the ongoing pandemic with COVID-19 and the various
24   executive orders throughout Fresno County and now the State of California, along with the
25   recommendations for Social Distancing, Plaintiff’s Counsel is operating with very limited staff.
26   The Office of Hearings Operations is still conducting telephonic hearings. As it is required to
27   continue the normal day-to-day tasks involved in developing cases and the requirements of the
28   five-day rule related to submission of evidence to the Administrative Law Judge which is imposed



                                                  1
              Case 1:19-cv-01530-BAM Document 16 Filed 06/23/20 Page 2 of 3



 1   under 20 CFR § 404.935, Counsel must still continue normal operations but with a significantly
 2   reduced level of support.
 3          Additionally, the week of 6/15/2020 Plaintiff’s Counsel had 20 Administrative Hearings.
 4   The week of 6/22/2020, Plaintiff’s Counsel has 29 administrative hearings, 5 hearing preparation
 5   appointments with claimant, 5 opening briefs, 2 letter briefs, and 2 reply briefs.   Each of the
 6   administrative hearings also requires administrative hearing briefs with a full summary of the
 7   medical records and legal arguments.
 8          Defendant does not oppose the requested extension. Counsel apologizes to the Defendant
 9   and Court for any inconvenience this may cause.
10
                                            Respectfully submitted,
11
12   Dated: June 23, 2020                   PENA & BROMBERG, ATTORNEYS AT LAW

13
                                      By: /s/ Jonathan Omar Pena
14
                                         JONATHAN OMAR PENA
15                                       Attorneys for Plaintiff

16
17
     Dated: June 23, 2020                   MCGREGOR W. SCOTT
18                                          United States Attorney
                                            DEBORAH LEE STACHEL
19                                          Regional Chief Counsel, Region IX
20                                          Social Security Administration

21
                                      By: */s/ Daniel P. Talbert
22                                       Daniel P. Talbert
23                                       Special Assistant United States Attorney
                                         Attorneys for Defendant
24                                       (*As authorized by email on June 23, 2020)
25
     ///
26
     ///
27
     ///
28



                                                  2
              Case 1:19-cv-01530-BAM Document 16 Filed 06/23/20 Page 3 of 3



 1                                           ORDER
 2          Pursuant to the parties’ stipulation (Doc. 15), and good cause appearing, Plaintiff’s
 3   request for an extension of time to file an Opening Brief is GRANTED. Plaintiff shall file an
 4   Opening Brief on or before August 17, 2020. All other deadlines in the Court’s Scheduling
 5   Order are modified accordingly.
     IT IS SO ORDERED.
 6
 7      Dated:    June 23, 2020                              /s/ Barbara    A. McAuliffe             _
 8                                                     UNITED STATES MAGISTRATE JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 3
